COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-174-CV


MRI COUNTRY BEND INVESTMENT                                    APPELLANTS
FUND, L.P. AND MRI RIVER GLEN
INVESTMENT FUND, L.P.
                                       V.

CAPITOL PAINTING &                                                 APPELLEE
CONSTRUCTION, INC.
                                   ------------

      FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellants MRI Country Bend Investment Fund, L.P. and MRI River Glen

Investment Fund, L.P. attempt to appeal from the trial court’s May 7, 2009,

order denying their motion to dissolve pre-judgment writs of garnishment.

Appellee Capitol Painting & Construction, Inc. moves to dismiss the appeal on

the ground that the May 7 order is not an appealable interlocutory order and


     1
         … See Tex. R. App. P. 47.4.
seeks damages as the prevailing party in a frivolous appeal. 2 We dismiss the

appeal for want of jurisdiction.

      Generally, an appeal may be taken only from a final judgment.3

Interlocutory orders are not appealable unless they fall within the exceptions

provided by the legislature in section 51.014 of the civil practice and remedies

code. 4     None of those exceptions apply here.      Therefore, we have no

jurisdiction over the appeal and must dismiss the case. 5     Accordingly, we

dismiss this appeal and appellee’s motion for sanctions.




                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: July 23, 2009




      2
       … See Tex. R. App. P. 45 (stating in part that “[i]f the court of appeals
determines that an appeal is frivolous, it may . . . award each prevailing party
just damages”).
      3
          … See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
      4
          … Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon 2008).
      5
       … Guajardo v. Conwell, 46 S.W.3d 862, 863–64 (Tex. 2001) (dismissal
of appeal of interlocutory order); Anderson v. Long, 52 S.W.3d 385, 386 (Tex.
App.—Fort Worth 2001, no pet.) (same).

                                       2